Citation Nr: 1412547	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD
A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1977. A September 1982 RO administrative decision held that the character of service from January 10, 1977, through July 26, 1977, precluded entitlement to VA benefits based on that period of service, except insurance rights under the laws administered by VA.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claims for entitlement to service connection.  In an October 2008 decision, the Board denied entitlement to service connection for lumbar and cervical spine disorders.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In an October 2010 Memorandum Decision, the Court vacated the October 2008 Board decision and remanded these matters to the Board for readjudication. 

The Board issued a decision in June 2011.  The Veteran again appealed the Board's decision to the Court.  In March 2012, the Court issued an Order which incorporated a March 2012 Joint Motion for Vacatur and Remand (Joint Motion).  In December 2012, the Board remanded the claims to obtain any outstanding treatment records and afford the Veteran additional VA examinations.  A supplemental statement of the case was issued in March 2013.  In September 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2013).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion was provided to the Veteran in January 2014.  The Veteran was afforded 60 days to provide additional argument or evidence.  A response was submitted in March 2014.  

The Veteran testified before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Conflicting evidence continues to exist as to whether the Veteran's current degenerative arthritis of the spine is related to an in service motor vehicle accident (MVA).  The negative evidence tends to focus on the lack of a documented chronic disorder of the neck or low back following the in-service injury, the absence of post-service symptomatology until the late 1990s, and that there was no evidence of any type of lumbar or cervical spine disability until after the Veteran sustained injuries to his pelvis and sacroiliac (SI) joint in a 1996 post-service accident.  However, none of the negative opinions have provided rationale for their essential conclusion that the Veteran's current low back and neck disabilities are not due to the in-service MVA but instead the 1996 accident.   

The favorable opinions of records are similarly deficient in their lack of rationale.  
A February 2013 private opinion only provides a cursory conclusion that the Veteran's in-service MVA has caused his cervical spine and lumbar pain.  An earlier October 2007 only noted that the Veteran's cervical and lumbar spines were not injured at the time of the 1996 accident.  Neither opinion provided any type of rationale.  There is also no evidence that the physicians had access to the Veteran's full clinical record.  While a physical review the claims file is not required in providing a medical opinion, the Board emphasizes that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the opinions that yet to fully address the medical questions on appeal, the Board finds that a Remand is once again necessary.  




Accordingly, the case is REMANDED for the following action:

1. Obtain current VA treatment records and any available VA treatment records, including records since June 2012, from the Minneapolis VA Medical Center.  Duplicate records need not be added to the claims file or electronic (virtual) file.

2. Schedule the Veteran for VA examination to assess the etiology of his claimed lumbar spine and cervical spine disorders.  All necessary tests and studies should be conducted.  The examiner must review the Veteran's claims files in conjunction with the examination.  The examiner should elicit pertinent facts from the Veteran, such as occupation history and pertinent medical history. 

Then, the examiner should address the following: 

(i). Assign a diagnosis for each current lumbar or cervical spine disorder. 

(ii). Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current lumbar or cervical spine disorder that had its onset in service or is otherwise etiologically related to his active service, to include his in-service motor vehicle accident. 

Discuss the Veteran's lay statements regarding chronicity of symptoms of back and neck pain since service.  There should also be discussion of in-service records pertaining to a motor vehicle accident and records of post-service private and VA medical treatment, including records of 1993 treatment for an injury at work and reports of 1996 emergency evaluation in inpatient hospitalization, including radiologic reports.  The significance, if any of clinical records dated in 1996, to include radiologic evaluations of the lumbar spine, should be addressed as well.  

If the examiner believes that the Veteran's current lumbar and cervical spine disorders are due to a post-service event, to include the 1996 accident, s/he should address the October 2007 opinion from Dr. S.K. Siebe, the December 2005 report from Dr. N.M. Mujteba, and the opinion from Dr. S.E. Baker, dated in February 2013.  An explanation should also be provided, if relevant, as to how the fractures to the Veteran pelvis and SI joint resulted in the current lumbar and cervical spine disorders when Dr. Siebe reports that the Veteran's spine was not injured in the accident.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions, and any other development indicated, readjudicate the claims on appeal. If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



